Citation Nr: 0517935	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-24 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder, to include claimed as due to exposure to asbestos.  

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 RO decision, which granted service 
connection and a 30 percent rating for PTSD, effective from 
April 2000, and which denied service connection for a 
cardiovascular disorder and a respiratory disorder.  

With respect to PTSD, the veteran appealed for a higher 
rating.  Then, in a November 2001 rating decision, the RO 
granted a 50 percent rating for PTSD, effective from April 
2000.  The veteran continues his appeal for a higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2003 and August 2004, the Board remanded the 
case to the RO for additional evidentiary development. 


FINDINGS OF FACT

1.  The veteran's currently demonstrated hypertension is 
shown to have had its onset during his period of active 
military service.  

2.  The veteran's currently demonstrated respiratory 
disorder, manifested by exertional dyspnea, is shown to have 
had its onset during his period of active military service.  

3.  For the period prior to March 12, 2004, the veteran's 
PTSD is shown to be productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships; his disability picture is without evidence of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression affecting 
his ability to function independently and appropriately, 
impaired impulse control, spatial disorientation, and 
difficulty in adapting to stressful circumstances.

4.  Since March 12, 2004, the veteran's PTSD is shown to be 
productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Hypertension is due to a disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  A respiratory disorder, manifested by exertional dyspnea, 
is due to a disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD, for the period prior to March 12, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).  

4.  The criteria for the assignment of a 100 percent 
schedular rating for the PTSD, for the period beginning on 
March 12, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claims of service connection.

B.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including hypertension, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

C.  Analysis

1.  Cardiovascular Disorder

The veteran served on active duty from April 1942 to April 
1946.  A review of the service medical records shows that at 
the time of his enlistment physical examination in April 
1942, the veteran's blood pressure reading was 140/90.  A 
note on an April 1946 record indicates that the veteran's 
blood pressure reading was 140/90, after rest in the morning.  
At the time of his separation physical examination in April 
1946, his blood pressure readings were 144/94 and, three 
minutes later, 142/90.  The records are negative for 
complaints, treatment, or diagnosis of a cardiovascular 
disorder, including hypertension.  

Post-service medical evidence consists of private and VA 
records, dated beginning in 1982.  These records show 
treatment for a variety of ailments.  A private record dated 
in October 1982 from the Pawnee County Rural Health Clinic 
indicates a diagnosis of hypertension, with the added note 
that the veteran had a long history of hypertension ("off 
and on") and that he had taken anti-hypertensive medications 
in the past.  At the time of a VA examination in July 1984, 
the veteran's cardiovascular system was evaluated as normal, 
as was an electrocardiogram.  His blood pressure reading at 
that time was 116/80 (sitting) and 130/100 (standing), and it 
was noted that the veteran was placed on anti-hypertensive 
medication two years previously.  Another private record, 
dated in October 1989, indicates that the veteran reported 
that he had had essential hypertension since 1946.  More 
recently, R.E.J., M.D., of the Pawnee County Rural Health 
Clinic, indicated in statements and letters dated in June 
2000 and November 2000 that in his "best medical opinion" 
it was likely that the veteran's hypertensive heart condition 
was directly related to the hypertensive readings found in 
the military service records.  It was further noted that the 
veteran had been hypertensive since shortly before his 
service discharge in 1946, that he had taken a variety of 
anti-hypertensive medications since then, and that he 
currently required such medication.  Most recently, R.E.J., 
M.D., in a September 2004 examination report diagnosed the 
veteran with hypertension and opined that, based on 
"extensive review of his history and thorough physical 
examination, it is at least as likely as not" that the 
veteran's heart and hypertension conditions had their onset 
in the service.  

The Board has reviewed the veteran's contentions and medical 
history.  Despite the absence of any medical evidence showing 
a chronic cardiovascular disorder from the time of service 
discharge in 1946 until the diagnosis of hypertension in 
October 1982, the Board is persuaded that the veteran 
currently has hypertension due to disease incurred during his 
period of service.  The significant evidence in that regard 
includes medical records during service showing elevated 
blood pressure readings, current private treatment records 
showing a diagnosis of hypertension, and the opinions of 
R.E.J., M.D., who has related the current hypertension to the 
veteran's period of military service.  There is no opinion to 
the contrary in the file.  
 
The Board acknowledges that the veteran was twice scheduled 
for heart and hypertension examinations at the VA (in October 
2000 and October 2004), in order to evaluate the current 
nature and etiology of all cardiovascular disorders.  He did 
not report to those examinations, despite having been 
informed by VA in a September 2004 VCAA letter and a January 
2005 supplemental statement of the case of the potential 
adverse consequences of his failure to report.  In the 
correspondence, the veteran was informed that in the event of 
his failure to report, his claim of service connection for a 
cardiovascular disorder is adjudicated based on the evidence 
of record.  38 C.F.R. § 3.655(b).  Accordingly, the Board has 
herein reviewed the evidence of record and finds that there 
is sufficient evidence to evaluate the claim, but only 
insofar as hypertension is concerned.  The Board makes no 
determination as to whether there is any cardiovascular 
disorder, other than the currently demonstrated hypertension, 
that is currently present and attributable to the veteran's 
military service.  The veteran was reminded in the Board 
remand of August 2004 and the supplemental statement of the 
case issued in January 2005 that he had a duty to cooperate 
with VA in order to ensure that his claim was decided based 
on a full and accurate record.  See Olsen v. Principi, 3 Vet. 
App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has 
hypertension due to disease incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, the veteran's 
claim of service connection for hypertension, claimed as a 
cardiovascular disorder, is granted.  

2.  Respiratory Disorder

The veteran served on active duty from April 1942 to April 
1946.  A review of the service medical records shows that at 
the time of his enlistment physical examination in April 
1942, the veteran's respiratory system was evaluated as 
normal.  In May 1945, a chest X-ray revealed moderate 
calcification in each hilus and was otherwise negative.  The 
finding was deemed not disqualifying.  At the time of his 
separation physical examination in April 1946, an X-ray of 
the chest showed no essential deviation from normal.  The 
records are negative for complaints, treatment, or diagnosis 
of a respiratory disorder.  

Post-service medical evidence consists of private and VA 
records, dated beginning in 1982.  These records show 
treatment for a variety of ailments.  At the time of a VA 
examination in July 1984, the veteran reported that he had 
had active tuberculosis when he was two years of age.  VA 
evaluation of his respiratory system was negative.  A chest 
X-ray showed evidence of multiple calcifications involving 
the hilar area bilaterally, predominantly on the left side.  
At the time of a VA examination in May 1990, the veteran 
complained of shortness of breath, cough, and dry throat as 
residuals of asbestos exposure.  It was reported that he 
spent a lot of time on ships during service and that the 
ships had no covering on or protection from the asbestos.  It 
was also noted that the veteran had been a smoker since age 
17 but quit in 1957, at which time he began to notice some 
shortness of breath.  It was noted that since service he had 
worked in various jobs to include a rock quarry.  A pulmonary 
function test showed moderate restrictive and obstructive 
impairment.  A chest X-ray showed antecedent granulomatous 
disease, a calcified left hilar lymph node, and no evidence 
of pleural plaques to suggest asbestos exposure at that time, 
among other things.  The VA examination diagnoses included 
diminished pulmonary function, possibly mild chronic 
obstructive pulmonary disease (COPD) without major 
radiographic findings but history of tobacco abuse, and no 
clinical evidence of asbestosis or pulmonary asbestos 
changes.  The examiner commented that the veteran was 
probably exposed to asbestos during his time on board ships 
in service but that there was no evidence of any pulmonary 
asbestosis or any other asbestos exposure effects.  He added 
that the veteran's lung condition and, in particular, his 
clinical symptomatology manifesting dyspnea on exertion and 
exercise intolerance were most likely related to his tobacco 
abuse history and hypertensive cardiovascular disease.  

More recently, R.E.J., M.D., of the Pawnee County Rural 
Health Clinic, indicated in statements and letters dated in 
June 2000 and November 2000 that in his "best medical 
opinion" it was likely that the veteran's calcified 
granulomas were the result of his exposure to asbestos.  He 
noted the veteran's report of exposure to asbestos during 
service and of the onset of dyspnea on exertion around that 
time.  He also noted the veteran's report of cigarette usage 
history.  He diagnosed the veteran with COPD, multifactorial.  
VA outpatient records show mild COPD on a pre-surgical work-
up in January 2003 and calcified granulomas on chest X-rays 
in 2000 and 2003.  Most recently, R.E.J., M.D., in a 
September 2004 examination report diagnosed the veteran with 
exertional dyspnea, multifactorial, probably on the basis of 
old granulomatous disease in the chest.  He further opined 
that, based on "extensive review of his history and thorough 
physical examination, it is at least as likely as not" that 
the veteran's lung condition had its onset in the service.  

The Board has reviewed the veteran's contentions and medical 
history.  Despite the absence of any medical evidence showing 
a chronic respiratory disorder from the time of service 
discharge in 1946 until the diagnosis of diminished pulmonary 
function, possibly mild COPD in 1990, the Board is persuaded 
that the veteran currently has a respiratory disorder 
manifested by exertional dyspnea that is due to disease or 
injury incurred during his period of service.  The 
significant evidence in that regard includes medical records 
during service showing chest X-ray evidence of a 
calcification in each hilus, current private and VA treatment 
records showing a respiratory condition characterized by 
exertional dyspnea, and the opinions of R.E.J., M.D., who has 
related the current respiratory condition to the veteran's 
period of military service.    

The Board acknowledges that the veteran was twice scheduled 
for respiratory examinations at the VA (in October 2000 and 
October 2004), in order to evaluate the current nature and 
etiology of all respiratory disorders.  He did not report to 
those examinations, despite having been informed by VA in a 
September 2004 VCAA letter and January 2005 supplemental 
statement of the case of the potential adverse consequences 
of his failure to report.  In the correspondence, the veteran 
was informed that in the event of his failure to report, his 
claim of service connection for a respiratory disorder is 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  Accordingly, the Board has herein reviewed the 
evidence of record and finds that there is sufficient 
evidence to evaluate the claim, but only insofar as the 
specific manifestation of exertional dyspnea is concerned.  
The Board makes no determination as to whether there is any 
other respiratory disorder that is currently present and 
attributable to the veteran's military service.  The veteran 
was reminded in the Board remand of August 2004 and the 
supplemental statement of the case issued in January 2005 
that he had a duty to cooperate with VA in order to ensure 
that his claim was decided based on a full and accurate 
record.  See Olsen v. Principi, 3 Vet. App. 480 (1992); Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  

In view of the foregoing, the Board concludes that the 
evidence demonstrates that the veteran currently has a 
respiratory disorder, manifested by exertional dyspnea,  due 
to disease or injury incurred during active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, the veteran's 
claim of service connection for a respiratory disorder, 
manifested by exertional dyspnea, is granted.  



II.  Higher Rating

A.  VA's Duties to Notify and Assist

The VCAA, as noted above, redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
The VCAA and its implementing regulations are applicable to 
the PTSD claim decided herein.  They provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

1.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment 
following the grant of service connection for PTSD, and as 
such, represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

In the instant case, the initial RO decision was in March 
2001, which granted service connection for PTSD and from 
which the veteran appealed the rating assignment, and it does 
not appear that adequate VCAA notice was sent to the veteran 
prior to that rating decision.  In any case, VCAA notice was 
sent to the veteran following the initial RO decision, and, 
as explained herein below, complied with the requirements of 
the VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notices sent to the veteran in February 2004 and 
September 2004, the RO advised the veteran of what was 
required to prevail on his claim for a higher rating, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to inform it of any additional evidence or 
information that he thinks would support his claim.  

Further, the veteran was provided with a copy of the rating 
decisions dated in March 2001 (wherein a 30 percent rating 
was assigned, effective in April 2000) and November 2001 
(wherein a 50 percent rating was assigned, effective in April 
2000), setting forth the general requirements of applicable 
law pertaining to the assignment of ratings in a PTSD claim, 
and was advised as to the nature of the evidence necessary to 
substantiate a claim for a higher rating.  In the rating 
decisions, the RO also informed the veteran of the reasons 
for its particular rating assignments and the evidence it had 
considered in assigning such ratings.  The general 
advisements were reiterated in the statement of the case 
issued in December 2001 and the supplemental statements of 
the case issued in March 2004, June 2004, and January 2005.  
The statement of the case and supplemental statements of the 
case also provided the veteran opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal.  

Thus, through the VCAA notices, rating decisions, and 
statement of the case, and supplemental statements of the 
case, all taken together, the RO has sufficiently informed 
the veteran of the information or evidence needed to 
substantiate his claim for a higher rating and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

2.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim, such as 
pertinent VA medical evidence identified by the veteran.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  He was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in regard to his claim.  VA outpatient records of 
the veteran were obtained for inclusion in the file.  The 
veteran has not indicated any extant private records or 
submitted a medical release form so that VA could obtain 
private medical records on his behalf.  

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to a higher rating for his PTSD on the basis that 
his condition is worse than reflected in the current 50 
percent rating.  He was afforded the opportunity to testify 
at a personal hearing, but he declined.  The RO has sought 
and obtained for association with the claims file VA 
outpatient treatment records, as well as records of private 
health clinics identified by the veteran.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded a VA examination in February 2001, with regard 
to his claim of service connection for PTSD; he failed to 
appear for examinations scheduled in connection with his 
appeal for an initial higher rating for PTSD.  The veteran 
has not alleged, nor does the record currently reflect, that 
there exists any additionally available evidence for 
consideration in his appeal.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

C.  Analysis

The veteran's PTSD has been rated 50 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, ever since the effective date 
of service connection in April 2000.  After reviewing the 
complete record, the Board finds that the preponderance of 
the evidence is against a rating in excess of 50 percent for 
PTSD, for the period prior to March 12, 2004, but that the 
medical evidence supports the assignment of a 100 percent 
schedular rating for PTSD since March 12, 2004.   

At the outset, the Board notes that Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM-IV, p.32.  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The record shows some variance in the veteran's assigned GAF 
score, from 55 (the middle of the range indicating moderate 
disability) to 41 (the lowest end of the range indicating 
serious disability).  It is noted that the VA examiner 
assigned a GAF score of 55 in February 2001, while a private 
clinical psychologist assigned lower scores of 50 in June 
2001 and 41 in April 2004.  The scores reflect a progressive 
worsening of the veteran's PTSD throughout the appeal period, 
and the assignment of his disability ratings in this case 
will be consistent with such worsening.  In any event, the 
Board notes that a disability rating depends on evaluation of 
all the evidence, and an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126.

After reviewing all the evidence, the Board finds that prior 
to March 12, 2004, the medical reports reflect that the 
veteran's PTSD symptoms are not so severe as to affect his 
everyday life and his ability to function to a degree that 
more nearly approximates the schedular criteria for a 70 
percent rating under Code 9411.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  That is, the medical evidence does not 
show that before March 12, 2004 the veteran's PTSD is 
manifested by such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression affecting 
his ability to function independently and appropriately, 
impaired impulse control, spatial disorientation, and 
difficulty in adapting to stressful circumstances, so as to 
warrant a higher rating.  

Rather, the medical evidence reveals that symptoms such 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships directly affect the veteran on a daily basis.  
A review of the evidence includes a February 2001 VA 
examination report, a June 2001 report by J.B., Ph.D., a 
private clinical psychologist, and a December 2001 report by 
R.E.J., M.D., the veteran's private physician.  Such evidence 
reveals the following signs and symptoms of PTSD:  recurrent 
and intrusive recollections of death and dying, recurrent 
distressing dreams of injury and mutilation, flashback 
episodes, avoidance of thoughts and conversations about war, 
avoidance of attachments with others for fear of loss, 
avoidance of activities and situations that arouse 
recollections of personal trauma, limited and uncertain view 
of the future, difficulty in falling asleep and remaining 
asleep, difficulty in staying focused (i.e., concentration), 
chronic anxiety, loss of interest in usual activities and 
hobbies, and episodes of irritability. 

While the VA examiner in February 2001 noted that the veteran 
appeared unkempt and untidy, the private physician noted in 
December 2001 that the veteran was appropriately dressed.  
Further, the private physician indicated that one of the most 
troubling symptoms for the veteran is flashbacks.  At that 
time, the veteran had denied a problem with irritability and 
anger and asserted that he experienced feelings of paranoia 
in the sense that he sometimes felt that co-workers had been 
"out to get him" and had been unduly critical of him.  The 
physician also noted that he had placed the veteran on 
medication for his chronic anxiety and mood lability.  
Such symptoms, the Board finds, are characteristic of a 
disability picture that is contemplated by a 50 percent 
rating under Code 9411.  The Board has also taken into 
account that there is no evidence that the veteran had sought 
or received regular individual and/or group psychotherapy for 
his PTSD.  Further, the Board has considered the GAF scores 
of 55 and 50 assigned in the period prior to March 12, 2004, 
and finds that such assessments of a moderate to severe (high 
end) impairment are not inconsistent with the disability 
picture of the veteran as described above. 

In short, as shown by the preponderance of the competent 
medical evidence, the veteran does not demonstrate most of 
the criteria listed as warranting a 70 percent rating 
assignment under the Rating Schedule and his PTSD is not 
otherwise shown to be of such severity as to affect his life 
and his ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 70 percent 
rating.  See 38 C.F.R. § 4.7, Mauerhan, supra.  

In reaching this decision the Board has considered the 
applicability of the benefit of the doubt doctrine and 
concludes that PTSD results in occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective 
relationships, so as to more nearly approximate the criteria 
for a 50 percent rating.  However, the preponderance of the 
evidence is against entitlement to a rating higher than 50 
percent.  38 U.S.C.A. § 5107.

However, in regard to the period beginning March 12, 2004, 
the veteran's psychiatric symptomatology was of such extent, 
severity, depth, and persistence as to have been productive 
of total occupational and social and impairment, thus 
warranting a 100 percent schedular rating under Code 9411 
since that time.  

The record shows that, according to an April 2004 letter, 
J.B., Ph.D., the clinical psychologist re-evaluated the 
veteran on March 12, 2004.  She reported that the veteran 
felt sad frequently and cried easily.  She also noted 
symptoms of anger outbursts, lack of concentration, inability 
to get along with other people, difficulty with mood and 
motivation, and probable memory problems.  She assigned a GAF 
score of 41 and noted that psychosocial environmental 
stressors were severe from a lack of a support system and 
national tension regarding terrorists.  She opined that the 
veteran was unable to sustain employment due to his PTSD 
symptoms.  In September 2004, the veteran was seen by his 
physician, R.E.J., M.D., with complaints referable to PTSD.  
His symptoms included anxiety, fearfulness, avoidance of 
stress-producing situations, chronic depression, difficulty 
concentrating, loss of interest in formerly enjoyable 
activities, intrusive thoughts, numbing and detachment, mood 
lability, and occasional paranoid thinking.  It was also 
noted that he had difficulty maintaining social 
relationships, sometimes exhibited poor judgment, had 
problems with short term memory, and had difficulty with 
abstract thinking.  

The foregoing reports of Dr. B. and Dr. J. are reflective of 
a worsening of the veteran's PTSD, with some symptoms such as 
as memory difficulties, judgment and thinking, and inability 
to get along with others appearing to be greater factors 
since March 2004 than they were in the period prior to March 
2004.  Moreover, the GAF score of 41, in concert with the 
opinion of the veteran's unemployability due to PTSD, 
certainly reflects that the veteran's impairment from PTSD is 
decidedly more severe than it was prior to March 2004.  It is 
acknowledged that Dr. J. had previously opined in December 
2001 that the veteran appeared to be incapable of gainful 
employment due to PTSD.  However, such assessment was not 
accompanied by a GAF score to reflect the veteran's social 
and occupational impairment due to mental disability.  Also, 
the symptoms described at that time in December 2001 were 
consistent with those described by a VA examiner and a 
private clinical psychologist, and such symptoms were not 
reflective of the criteria in excess of 50 percent prior to 
March 12, 2004, as explained herein above.  In sum, the 
severity of the veteran's PTSD beginning on March 12, 2004 
was such that a 100 percent schedular rating is warranted.  

This is an initial rating case, and the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board finds 
that the evidence shows that the veteran's PTSD was not more 
than 50 percent disabling from the effective date of service 
connection in April 2000 up until March 12, 2004, and that it 
was 100 percent disabling on March 12, 2004.    


ORDER

Service connection for hypertension, claimed as a 
cardiovascular disorder, is granted.  

Service connection for a respiratory disorder, manifested by 
exertional dyspnea, is granted.    

An initial schedular rating in excess of 50 percent for PTSD, 
for the period prior to March 12, 2004, is denied.  

To the extent that a 100 percent schedular rating is assigned 
for PTSD, for the period beginning on March 12, 2004, the 
veteran's claim for a higher rating is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


